       Case 5:21-cv-00515-BLF Document 23 Filed 03/11/21 Page 1 of 5



 1   MARK W. ROBERTSON (S.B. #200220)
     mrobertson@omm.com
 2   O’MELVENY & MYERS LLP
     7 Times Square
 3   New York, NY 10036
 4
     Telephone: (212) 326-2000
     Facsimile: (212) 326-2061
 5
     KELLY WOOD (S.B. #267518)
 6   kwood@omm.com
     O’MELVENY & MYERS LLP
 7   610 Newport Center Drive, 17th Floor
     Newport Beach, CA 92660
 8   Telephone: (949) 823 6900
     Facsimile: (949) 823 6994
 9
     Attorneys for Defendant
10   American Airlines, Inc.
11

12                         UNITED STATES DISTRICT COURT
13        NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
14
     ROBERT KINCHELOE, VONNA                     Case No.: 5:21-cv-00515-BLF
15   RUDINE, SANDRA
     CHRISTAFFERSON, individually and            DEFENDANT AMERICAN
16   on behalf of other similarly situated       AIRLINES, INC.’S MOTION TO
     persons,                                    STAY BRIEFING ON
17
                                                 PLAINTIFFS’ MOTION FOR
18                       Plaintiffs,             CONDITIONAL CERTIFICATION
19         v.                                    PENDING DETERMINATION ON
                                                 MOTION TO TRANSFER UNDER
20   AMERICAN AIRLINES, INC.,                    28 U.S.C. § 1404(A)
21                       Defendant.
22

23

24

25

26

27

28
                MOTION TO STAY BRIEFING ON MOTION FOR CONDITIONAL CERTIFICATION
       Case 5:21-cv-00515-BLF Document 23 Filed 03/11/21 Page 2 of 5



 1       MOTION TO STAY BRIEFING ON MOTION FOR CONDITIONAL
         CERTIFICATION PENDING DETERMINATION ON MOTION TO
 2                        TRANSFER VENUE
 3         Defendant American Airlines, Inc. (“American”) respectfully requests that
 4   this Court stay the scheduled briefing on Plaintiffs Robert Kincheloe, Vonna
 5   Rudine, and Sandra Christafferson’s (collectively, “Plaintiffs”) motion for
 6   conditional certification in this matter, pending this Court’s ruling on American’s
 7   forthcoming motion to transfer venue to the Northern District of Texas.
 8         On January 21, 2021, Plaintiffs filed their Collective Action Complaint (the
 9   “Complaint”) in this matter, asserting a single cause of action for violation of the
10   Age Discrimination in Employment Act (“ADEA”) on behalf of themselves and a
11   group of putative opt-in plaintiffs. On February 19, 2021, Plaintiffs filed their
12   motion for conditional certification of this action. (Dkt. 18.) The hearing on
13   Plaintiffs’ motion for conditional certification is currently set for July 22, 2021.
14         On February 22, 2021, the parties stipulated to continue the deadline for
15   American to respond to the Complaint until March 16, 2021. (Dkt. 19.) The Court
16   approved this stipulation on February 23, 2021. (Dkt. 20). On March 4, 2021, the
17   parties stipulated to continue American’s deadline to file an opposition to Plaintiffs’
18   motion for conditional certification until March 23, 2021. (Dkt. 21.) The Court
19   approved this stipulation on March 4, 2021. (Dkt. 22.)
20         On or before March 16, 2021, American plans to file a motion to transfer
21   venue to the Northern District of Texas under 28 U.S.C. § 1404. American’s
22   planned motion to transfer venue is based on a forum selection clause that the
23   parties entered into prior to the filing of Plaintiffs’ complaint, and on the
24   convenience of the parties and witnesses in this action. If this Court grants
25   American’s motion to transfer venue, Plaintiffs’ motion for conditional certification
26   will be decided based on the legal standard applied in the Fifth Circuit, which varies
27   substantially from the standard that is applied in the Ninth Circuit. This warrants a
28
                                               -2-
               MOTION TO STAY BRIEFING ON MOTION FOR CONDITIONAL CERTIFICATION
       Case 5:21-cv-00515-BLF Document 23 Filed 03/11/21 Page 3 of 5



 1   stay of the briefing on the motion for conditional certification pending this Court’s
 2   determination of the motion to transfer venue.
 3          District courts in the Ninth Circuit, including this Court, generally follow a
 4   two-step certification process for ADEA and FLSA collective actions in which the
 5   court first determines whether the case should be conditionally certified, and then,
 6   following the close of discovery, the defendant has the opportunity to move for
 7   decertification. See, e.g., Heath v. Google, Inc., 215 F. Supp. 3d 844, 848 (N.D.
 8   Cal. 2016). At the first stage, the court makes an initial “notice stage”
 9   determination of whether potential opt-in plaintiffs are “similarly situated” to the
10   named plaintiffs. Id. at 850. For conditional certification at this stage, plaintiffs
11   must show that “‘the putative class members were together the victims of a single
12   decision, policy, or plan’ and . . . that plaintiffs are ‘generally comparable to those
13   they seek to represent.’” Id. (quoting Villa v. United Site Servs. of Cal., 2012 WL
14   5503550, at *13 (N.D. Cal. Nov. 13, 2012).
15          The Fifth Circuit, however, recently rejected this two-stage certification
16   process in January of 2021, instead adopting a new standard for certification of
17   ADEA and FLSA collective actions. See Swales v. KLLM Transport Services,
18   L.L.C., 985 F.3d 430, 439-40, 443 (2021). Under the Fifth Circuit’s approach, the
19   court must first determine what legal and factual issues will need to be resolved to
20   determine whether certification of the action is warranted, and then must order
21   preliminary discovery as to these issues. Id. at 441. Then, following the
22   completion of this discovery and the parties’ briefing of the motion for certification,
23   the Court must “rigorously scrutinize the realm of ‘similarly situated’ workers, and
24   must do so from the outset of the case, not after a lenient, step-one ‘conditional
25   certification.’ Only then can the district court determine whether the requested opt-
26   in notice will go to those who are actually similar to the named plaintiffs.” Id. at
27   434.
28
                                               -3-
               MOTION TO STAY BRIEFING ON MOTION FOR CONDITIONAL CERTIFICATION
         Case 5:21-cv-00515-BLF Document 23 Filed 03/11/21 Page 4 of 5



 1          Given the different standards used by courts in the Ninth Circuit and the Fifth
 2   Circuit, the parties’ briefing on Plaintiffs’ motion for conditional certification will
 3   depend substantially on the district in which the motion is to be heard. Thus, to
 4   prevent a waste of the parties’ and this Court’s time and resources, American
 5   respectfully requests that briefing of Plaintiffs’ motion for conditional certification
 6   be stayed pending this Court’s decision on American’s forthcoming motion to
 7   transfer venue. If the Court grants American’s motion to transfer venue, the
 8   briefing schedule for Plaintiffs’ motion for certification will be determined by the
 9   court for the Northern District of Texas. If the Court denies American’s motion to
10   transfer venue, American respectfully requests that the deadline for its opposition to
11   the motion for conditional certification be set for 14 days following the date of the
12   Court’s decision on the motion to transfer venue.1
13

14          Dated: March 11, 2021                         MARK W. ROBERTSON
                                                          KELLY WOOD
15

16                                                        By: /s/ Mark W. Robertson
                                                              Mark W. Robertson
17
                                                         Attorneys for Defendant
18                                                       American Airlines, Inc.
19

20

21

22

23

24   1
       American also intends to file a motion to dismiss the Complaint for failure to state a claim on or
25   before March 16, 2021. American has not requested the briefing on the motion to dismiss be
     stayed given that there is not a significant difference in the standards that would be applicable to
26   American’s motion to dismiss in the Ninth Circuit and Fifth Circuit, unlike as is the case of
     Plaintiffs’ motion for conditional certification. Of course, if this Court or the Northern District of
27   Texas were to grant American’s motion to dismiss, then Plaintiffs’ motion for conditional
28   certification would be moot.
                                                       -4-
                MOTION TO STAY BRIEFING ON MOTION FOR CONDITIONAL CERTIFICATION
       Case 5:21-cv-00515-BLF Document 23 Filed 03/11/21 Page 5 of 5



 1                              CERTIFICATE OF SERVICE
 2
           I, Mark W. Robertson, hereby certify that on March 11, 2021, I electronically
 3
     filed the foregoing document using the CM/ECF system, which will send
 4
     notification of such filing to all registered participants.
 5

 6                                            /s/ Mark W. Robertson
                                              Mark W. Robertson
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -5-
               MOTION TO STAY BRIEFING ON MOTION FOR CONDITIONAL CERTIFICATION
